SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

761
CA 10-02320
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, GREEN, AND GORSKI, JJ.


BARBARA MILLER AND RICHARD HUGO MILLER,
PLAINTIFFS-APPELLANTS,

                     V                                             ORDER

LAURIEANN BUCK, ET AL., DEFENDANTS,
SALVATORE SPINUZZA AND LABELLA SICILIA, INC.,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


LOTEMPIO & BROWN, P.C., BUFFALO (PATRICK J. BROWN OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

LAW OFFICES OF LAURIE G. OGDEN, BUFFALO (PAMELA S. SCHALLER OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Frederick
J. Marshall, J.), entered October 8, 2010 in a personal injury action.
The order granted the motion of defendants Salvatore Spinuzza and
LaBella Sicilia, Inc. for summary judgment and dismissed the complaint
and all cross claims against them.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Supreme
Court.




Entered:   June 10, 2011                        Patricia L. Morgan
                                                Clerk of the Court